Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court, an assignment of error upon a refusal to grant a nonsuit will not be considered by the reviewing court, where the case proceeded to verdict and judgment in favor of the plaintiff, and the defendant’s motion for a new trial contained the ground that the verdict was contrary to the evidence and without evidence to support it.
2. The following ground of the motion for a new trial is obviously without merit: “That the charge of the court as given was given in exact accord with what counsel for the plaintiff and the defendant agreed should be given them in charge. The defendant then and there excepted to the said charge, now excepts and assigns error thereon, and on account of the same prays the grant of a new trial, as the attorneys can’t agree on what should be charged. The judge has to charge the law.”
3. The evidence, while in acute conflict, authorized the verdict, and, the finding of the jury having been approved by the trial court, and no error of law appearing, this court is without authority to interfere.

Judgment affvi'med.


Luke and Bloodioorlh, JJ., concur.